Citation Nr: 0332408	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service between June 1967 and June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania (PA) that granted the veteran's 
claim of entitlement to service connection for type II 
diabetes mellitus associated with herbicide exposure, 
evaluating it as 20 percent disabling; denied the veteran's 
claim of entitlement to a disability rating in excess of 50 
percent for major depression; denied the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for seborrheic dermatitis; denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain; denied the veteran's claims of 
entitlement to disability ratings in excess of zero percent 
for a deviated nasal septum and bilateral otitis externa; 
denied the veteran's claims of entitlement to service 
connection for a liver condition, a heart condition, and for 
hypertension, each claimed as secondary to a service-
connected disability; and denied entitlement to a total 
disability rating based on individual unemployability 
(hereinafter, the "TDIU claim").  The RO sent the veteran a 
letter to this effect in January 2002, along with a copy of 
the rating decision and notice of his appellate rights.

By a rating decision, dated in April 2002, the RO again 
denied the veteran's TDIU claim.  The RO sent the veteran a 
letter to this effect in April 2002, along with a copy of the 
rating decision and notice of his appellate rights.

In May 2002, the veteran filed a notice of disagreement that 
specifically contested the denial of service connection for 
liver condition and a heart condition, each claimed as 
secondary to the service-connected major depression; the 
denial of a disability rating in excess of 10 percent for 
lumbosacral strain; and the denial of the TDIU claim.  In May 
2002, the RO furnished the veteran a statement of the case 
(SOC) that addressed only the issues of entitlement to 
service connection for a liver condition and a heart 
condition, each claimed as secondary to the service-connected 
major depression; and entitlement to TDIU.  The claim for an 
increased rating for the lumbosacral spine was not addressed 
in the May 2002 SOC.  The veteran filed a substantive appeal 
(VA Form 9) that same month, checked the box documenting that 
he had read the SOC, and stated that he was appealing only 
the issue of "entitlement to individual unemployability" 
(or TDIU).  The veteran also stated that, "I believe that my 
service connected disabilities are the cause of my 
unemployability."  See 38 C.F.R. § 20.202 (2003) ("If the 
[SOC] and any prior supplemental SOC addresses several 
issues, the Substantive Appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues appealed.")  Further, in 
statements submitted to the Board on the veteran's behalf by 
his service representative in June 2002 and October 2003, it 
was contended that entitlement to TDIU was the only issue on 
appeal.  Accordingly, the Board's appellate consideration 
will be limited to those issues listed on the cover page.


REMAND

Initially, a review of the record indicates that, on a VA 
examination request completed by the RO in June 2001 and 
included in the veteran's claims folder, it was noted that 
the veteran was claiming individual unemployability as a 
result of his service-connected disabilities.  As part of the 
VA examination, the RO asked the VA examiner(s) to provide a 
medical opinion on whether the veteran's service-connected 
disabilities affected his employability.  It is noted that VA 
general medical examination of the veteran occurred in July 
2001 at the VA Medical Center in Altoona, PA (hereinafter, 
"VAMC Altoona").  A detailed review of the report of this 
examination reveals that a medical opinion concerning the 
impact of the veteran's service-connected disabilities on his 
employability was not provided by the VA examiner.  In fact, 
the VA examiner opined that the veteran's heart and liver 
condition, hypertension, and diabetes mellitus were "too 
much of a handicap for him to continue working."  At the 
time of this examination, only the veteran's diabetes 
mellitus was service-connected and, as noted above, the 
veteran's heart and liver condition and hypertension are not 
service-connected.  Additionally, the VA examiner who 
conducted the veteran's most recent VA mental disorders 
examination in December 2001 did not provide an opinion as to 
the impact of the veteran's service-connected major 
depression on his employability.  Because the reports of the 
veteran's VA examinations in July and December 2001 do not 
contain sufficient detail for evaluation purposes, they must 
be returned as inadequate.  See 38 C.F.R. § 4.2 (2003).

The Board also notes that there are additional VA and private 
treatment records that may be relevant to the veteran's 
currently appealed claim that have not been associated with 
the claims folder.  As noted above, the veteran's service 
representative attached a copy of an October 2003 rating 
decision to an Appellant's Brief submitted on the veteran's 
behalf to the Board.  A detailed review of this rating 
decision indicates that the RO considered the veteran's 
private treatment reports from J.S., M.D., Dubois, PA 
(hereinafter, "Dr. J.S."), dated between August 2001 and 
June 2003, a statement from Dr. J.S. dated in May 2003, the 
veteran's private treatment reports from Dubois Medical 
Center, Dubois, PA, dated between April 2001 and June 2003, a 
report of the veteran's VA examination at VAMC Altoona in 
June 2003, and additional VA treatment records for the 
veteran from VAMC Altoona dated in July and August 2003.  To 
date, however, none of these records have been associated 
with the veteran's claims folder.  The law states that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, on remand, the RO should attempt to obtain the 
veteran's complete VA treatment records and associate all of 
the veteran's private treatment records considered in the 
October 2003 rating decision with the claims folder.  See 38 
U.S.C.A. § 5103A (West Supp. 2002).  

The Board observes that, during the pendency of the appeal, 
the Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA" or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This liberalizing law is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim and provide 
that VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the veteran's claim of entitlement to TDIU, 
there is nothing in the record that satisfies the 
notification requirements of the VCAA, and action by the RO 
is needed to satisfy those requirements.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d. 
1339 (Fed. Cir. 2003).

In addition, the  RO denied the veteran a disability rating 
in excess of 10 percent for lumbosacral strain in a January 
2002 rating decision.  The veteran submitted a statement in 
May 2002, asserting that his back pain was intolerable and 
required the use of pain medication all of the time.  Based 
on a review of this statement, the Board determines that the 
May 2002 statement is a valid notice of disagreement with 
respect to the denial of the lumbosacral strain claim.  In 
that regard, the RO must furnish the veteran a statement of 
the case, which addresses that issue.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999).  Accordingly, the issue of 
entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain is remanded to the RO for the issuance 
of a statement of the case and any further development as may 
be necessary regarding the denial of that claim.

Finally, the Board also observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter, the 
"Federal Circuit") invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003).  It found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the above, this case is REMANDED for the following 
actions:

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of entitlement to a 
disability rating in excess of 10 percent 
for lumbosacral strain.  The RO should 
return this issue to the Board only if 
the veteran perfects the appeal, by 
filing a timely substantive appeal, in 
full accordance with 38 U.S.C.A. § 7105 
(West 2002).

2.  With respect to the issue of 
entitlement to a total disability rating 
based on individual unemployability 
(TDIU), the RO should send the veteran a 
letter that complies with the 
notification requirements of the VCAA, as 
well as 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West Supp. 2002).  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since February 2000 for major 
depression, peripheral neuropathy, 
seborrheic dermatitis, diabetes mellitus, 
and/or lumbosacral strain.  Specifically, 
the RO should obtain the veteran's 
records from the VA Medical Center in 
Altoona, PA, for the period from February 
1, 2000, to the present.  The RO also 
should associate all treatment records 
considered in the October 2003 rating 
decision with the claims folder.  If no 
such records can be located, the RO 
should obtain specific confirmation of 
this fact and document it in the 
veteran's claims folder.

4.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a general medical 
examination to determine the impact, if 
any, of the veteran's service-connected 
major depression, peripheral neuropathy, 
seborrheic dermatitis, diabetes mellitus, 
and/or lumbosacral strain on his 
employability.  Send the claims folder to 
the examiner(s) for review.  Request that 
this examination specifically include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  The 
examiner(s) should identify and obtain 
from the veteran his employment history, 
educational and vocational attainment (if 
possible), and all other factors having a 
bearing on the issue of whether the 
veteran is unable to secure substantially 
gainful employment by reason of his 
service-connected major depression, 
peripheral neuropathy, seborrheic 
dermatitis, diabetes mellitus, and/or 
lumbosacral strain.  Based on a review of 
the veteran's complete claims folder, and 
the results of the general medical 
examination, the examiner(s) should be 
asked to address the following question:  
Is the veteran unable to secure and 
follow a substantially gainful occupation 
by reason of his service-connected major 
depression, peripheral neuropathy, 
seborrheic dermatitis, diabetes mellitus, 
and/or lumbosacral strain?

5.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

6.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claim of 
entitlement to a total disability rating 
based on individual unemployability 
(TDIU) in light of all pertinent legal 
authority and the evidence of record.  If 
any determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


